Case 2:17-cv-12179-SDW-LDW Document 66 Filed 02/05/19 Page 1 of 2 PageID: 436



                                                         LAW OFFICES OF
                                               ROBERT D. ARENSTEIN
                                               691 Cedar Lane, Teaneck, New Jersey 07666
                                                            (201) 836-9648
                                                          Fax: (212) 370-5822
   ROBERT D. ARENSTEIN                                                                             NEW YORK OFFICE
   MEMBER OF N.Y., N.J., FLA., AND D.C. BARS                                                       295 Madison Ave, 16th Fl
                                                                                                   New York, New York 10017
                                                                                                   (212) 679-3999




                                                                                           February 5, 2019

   Honorable Susan D. Wigenton
   Martin Luther King Bldg and US Courthouse
   50 Walnut St
   Newark, NJ 07101

   Re: Gerval vs Gonzalez                                                              Docket #: 17-cv-12179

   Dear Judge Wigenton:

      I am scheduled to out of the country from February 11, 2019 to February 28, 2019
   and respectfully ask that the return motion scheduled by clerk be adjourned to a day
   after March 11, 2019 so I can properly respond to motion papers.

     I am attending the meeting of the International Academy of Family Lawyers in
   Melbourne, Australia and as I am on board of Governors of that organization.



   Thank you for your consideration,




   Respectfully submitted,


   Robert D. Arenstein
Case 2:17-cv-12179-SDW-LDW Document 66 Filed 02/05/19 Page 2 of 2 PageID: 437
